COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Melvin Houston v. Commission For Lawyer Discipline

Appellate case number:    01-12-00274-CV

Trial court case number: 2010-68543

Trial court:              165th District Court of Harris County, Texas

       The record in this appeal was due on April 3, 2012. The clerk’s record was filed on April
30, 2012. The reporter’s record has not been filed.

        On June 1, 2012, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not made
arrangements to pay for the record. The Clerk further notified appellant that unless the Court
received written evidence that appellant had paid for or made arrangements to pay for the record
within 20 days of the date of the notice the Court might consider and decide those issues or
points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).

       The 20 days have expired and no written evidence that the appellant has paid or made
arrangements to pay for the record has been filed with this Court. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.

       Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.

       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: July 31, 2012